number release date id office uilc cca-102113-08 ----------------------------- from -------------------- sent thu am to ---------------------- cc subject foreign llc hi ----------- i inadvertently deleted your e-mail can you resend it i am working from home today and am having some trouble with e-mail when i read the e-mail i had the impression that the us parent company would be liable for employment_taxes on wages paid to employees of the foreign sub if the foreign sub is a single-member llc which is disregarded as separate from its owner of course this wouldn't apply after date because after that date the disregarded_entity would be regarded for employment_tax purposes after date sec_3121 may apply to treat the foreign sub as an american_employer so that the foreign sub would be liable for employment_taxes on wages it pays to us citizens or residents performing services under the contract with the us government if z applies the us parent would be jointly and severally liable for employment_taxes along with its foreign sub -------
